FILED
                            NOT FOR PUBLICATION
                                                                           MAY 03 2017
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


MARIA DEL CARMEN PENA;      )                 No. 15-15965
CONSUELO HERNANDEZ;         )
LETICIA SUAREZ; ROSEMARY    )                 D.C. No. 2:13-cv-01282-KJM-AC
DAIL; WENDELL T. MORRIS,    )
                            )                 MEMORANDUM*
     Plaintiffs-Appellees,  )
                            )
     v.                     )
                            )
TAYLOR FARMS PACIFIC, INC., )
DBA Taylor Farms,           )
                            )
     Defendant-Appellant,   )
                            )
     and                    )
                            )
ABEL MENDOZA, INC.;         )
MANPOWER, INC.; QUALITY     )
FARM LABOR, INC.; SLINGSHOT )
CONNECTIONS LLC,            )
                            )
     Defendants.            )
                            )
MARIA DEL CARMEN PENA;      )                 No. 15-15966
CONSUELO HERNANDEZ;         )
LETICIA SUAREZ; ROSEMARY )                    D.C. No. 2:13-cv-01282-KJM-AC
DAIL; WENDELL T. MORRIS,    )


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            )
      Plaintiffs-Appellees, )
                            )
      v.                    )
                            )
ABEL MENDOZA, INC.,         )
                            )
      Defendant-Appellant,  )
                            )
      and                   )
                            )
TAYLOR FARMS PACIFIC, INC., )
DBA Taylor Farms; MANPOWER, )
INC.; QUALITY FARM LABOR,   )
INC.; SLINGSHOT             )
CONNECTIONS LLC,            )
                            )
      Defendants.           )
                            )

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                        Argued and Submitted April 19, 2017
                             San Francisco, California

Before: THOMAS, Chief Judge, and FERNANDEZ and MURGUIA, Circuit
Judges.

      Taylor Farms Pacific, Inc. (“TFP”) and Abel Mendoza, Inc. (“AMI”) appeal

the district court’s order1 which granted class certification to a class comprised of


      1
       Pena v. Taylor Farms Pac., Inc., 305 F.R.D. 197 (E.D. Cal. 2015) (hereafter
Taylor Farms I).

                                           2
current and former employees who allegedly did not receive the meal breaks

required by California law while working at TFP’s produce and food processing

facilities in Tracy, California.2 The representative members of the certified classes

are Maria Del Carmen Pena, Consuelo Hernandez, and Wendell T. Morris.3 We

affirm.

       For the reasons set forth in its order,4 we affirm the district court’s grant of

“[c]ertification of the mixed hourly worker subclass . . . as to meal break claims,”

and its “[c]ertification of the waiting time subclass . . . [to the extent it] is

derivative of the mixed hourly workers subclass.”5 We express no opinion about

the district court’s determinations regarding the other subclasses.6

       AFFIRMED.




       2
       Class certification was sought on a number of other grounds, but the issues
before us involve only a meal break subclass certification and a derivative waiting-
time subclass certification.
       3
           Morris is a representative member of the meal break subclass only.
       4
           See Taylor Farms I, 305 F.R.D. 197.
       5
           See id. at 224.
       6
           See id. at 207–11, 223–24.

                                             3